DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 01/29/2021
Claims 22, 24, 26, 27, 33, 35, 36, 39, 40, 41 and 49 have been amended and clam 23 has been cancelled
Claims 22 and 24-49 are presented for examination 
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 25, 26, 33-35, 41, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart (US 2013/0292275) in view of Landen (US 3,881,625).

Claim 22: Smart discloses a closure having a sealing element 109 for a container 50 filled with a fluid, said closure having at least one securing mechanism 128 designed to be visibly and irreversibly changed during an initial opening of the closure (fig. 7), and comprising

 an internal thread 108 that is complementary to an external thread of the container 50 (fig. 1-3), and

wherein the securing mechanism 128 comprises at least one visible securing element 129 that is visibly and irreversibly changed by applying a force onto the closure relative to the container (B). which force has at least one force component along an axis (A) perpendicular to an opening level of an opening (O) of the container (B) that is closed by the closure [0032].

Smart fails to disclose a ratchet closure. Landen teaches wherein the closure 12 includes a ratchet designed 17 to allow the closure to be screwed onto the container and to prevent the closure from being screwed off from the container 10 (abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Smart to include the ratchet teeth closure of Landen in order to prevent unwanted tampering of the closure-container combination. 

Claim 33, 34: Smart-Landen discloses the closure as claimed in claim 22, wherein the ratchet 17 comprises a number of preferably three follower ribs and/or a number of preferably three snap-on ribs, wherein preferably the follower ribs and the snap-on ribs cooperate in a form-locking manner when screwing the closure on and only in a force-locking manner during a screw-off attempt (Landen; col. 2, ll. 53-67); 

wherein the follower ribs 16 are provided on a first part of the closure that is accessible from an outside of the closure, and/or the snap-on ribs 17 are provided on a second part of the closure that is connected to the internal thread (Landen; fig. 4, 5 and 8). 

Claim 35: Smart-Landen discloses the closure as claimed in claim 22, wherein the sealing element 109
a.    is designed to be film-like, as a multi-layer seal film, and/or
b.    is connected in a firmly bonded manner neither with the closure nor with the container (Smart; [0034]).

Claim 41: Smart-Landen discloses the closure as claimed in claim 22, wherein a cap 116 for sealing is provided, which 

a. seals both the fluid channel and the return channel, and/or b. is connected with the closure by a flexible element, particularly preferably a film hinge (Landen; [0031]; fig. 3).

Claim 48: Smart-Landen discloses the closure as claimed in claim 22, wherein the securing mechanism 128 is provided in the fluid channel and/or in at least one return channel such that no free essentially linear path exists from a pour opening or the return opening to the sealing element (Smart; fig. 3).

Claim 49: As best understood by the Examiner, Smart-Landen the closure as claimed in claim 48, wherein the securing mechanism has at least one lateral opening and preferably a closed underside provided relative to the sealing element or a vaulting 124 facing away from the sealing element (Smart; fig. 3).

Allowable Subject Matter
Claims 24-32, 36-40 and 42-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. Applicant’s amendment to have the securing mechanism irreversibly changed during opening is believed to be taught by Smart. The frangible connection allows for a one time separation of the cap from the ring during the opening process. Applicant is urged to differentiate the visible and irreversible positions and components from the prior art since irreversible is read as a one-time connection. The rejection is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735